To compel the payment of relator’s fees for taking testimony on criminal examinations.
Denied June 20, 1883.
The commissioner employed a stenographer to take the testimony.
Held, that Act No. 214, Laws of 1879, refers to cases -where the evidence is taken by the officer in person; that in the present case what should be paid for what was done was not dependent on the tariff rates in the fee bill, but was such amount as would be a reasonable recompense, and of this the board had the lawful right to judge.